               Case 19-12269-KBO              Doc 202-1        Filed 12/06/19        Page 1 of 2



                                                  EXHIBIT A




             Name                               Address                         Nature and Amount of
                                                                            Disclosable Economic Interests1

Alamo Pressure Pumping,              1101 N. Little School Road          Materialman’s Lien: $19,517,624.27
LLC                                  Arlington, TX 76017

                                     11700 Katy Freeway,
Anchor Drilling Fluids USA           Suite 200,                          Materialman’s Lien: $1,422,536.24
                                     Houston, TX 77079

                                     2445 Technology Forest
Apergy ESP Systems, LLC              Blvd.,                              Materialman’s Lien: $4,851,753.78
                                     Building 4, 12th Floor,
                                     The Woodlands, TX 77381
Baseline Energy Services,            201 Foch Street,                    Materialman’s Lien: $1,226,077.16
LP                                   Fort Worth, TX 76107

                                     801 Cherry Street, Suite
Basic Energy Services, LP            2100,                               Materialman’s Lien: $3,217,315.85
                                     Fort Worth, TX 76102
Covenant Testing                     1600 Highway 6, Suite 360,          Materialman’s Lien: $809,630.8
Technologies, LLC                    Sugar Land, TX 77478

DuraChem Services                    2719 W County Road 114,             Materialman’s Lien: $4,159,900.86
                                     Midland, TX 79706

Eastham Drilling, Inc. d/b/a         4710 Bellaire Blvd.,
                                     Suite 350,                          Materialman’s Lien: $8,861,682.00
Big E Drilling
                                     Bellaire, TX 77401
Flowco Production                    18511 Imperial Valley Dr.,          Materialman’s Lien: $601,186.06
Solutions, LLC                       Houston, TX 77073

Gravity Oilfield Services,           3300 North A Street,
                                     Building 4, Suite 100,              Materialman’s Lien: $11,037,156.80
LLC
                                     Midland, TX 79705

1
        To the best of counsel’s knowledge, the information included herein is accurate as of December 5, 2019.
The amounts set forth herein include only outstanding principal and do not include accrued or unpaid interest or any
other amounts that may be due or owing under the applicable statutory liens and/or governing contracts.



IMPAC 6494509v.4
               Case 19-12269-KBO      Doc 202-1     Filed 12/06/19     Page 2 of 2




Knight Energy Services,        19500 State Highway 249,
                               Suite 600,                     Materialman’s Lien: $156,395.04
LLC
                               Houston, TX 77070
Legacy Directional Drilling,   103 Abigayles Row,             Materialman’s Lien: $5,200,891.18
LLC                            Scott, LA 70583

                               19450 State Highway 249,
NCS Multistage, LLC            Suite 200,                     Materialman’s Lien: $174,494.52
                               Houston, TX 77070

Patterson-UTI Drilling         10713 W. Sam Houston
                               Pkwy. North, Suite 800,        Materialman’s Lien: $3,958,564.33
Company, LLC
                               Houston, TX 77064

Peak Oilfield Services, LLC    P.O. Box 548,                  Materialman’s Lien: $928,797.42
                               Birdgeport, TX 76426

Select Energy Services,        1233 West Loop South,
                               Suite 1400,                    Materialman’s Lien: $1,674,758.47
LLC
                               Houston, TX 77027

STEP Energy Services           480 Wildwood Forest Drive,
                               Suite 300,                 Materialman’s Lien: $3,784,145.08
Holdings Ltd.
                               Spring, TX 77380

Superior Energy/Pumpco         1001 Louisiana Street, Suite
                               2900,                          Materialman’s Lien: $2,105,252.11
Energy Services
                               Houston, TX 77002

WaterBridge Texas              Attn: General Counsel, 840
                               Gessner Road, Suite 100,       Materialman’s Lien: $7,449,987.00
Midstream LLC
                               Houston, TX 77024




                                               2
IMPAC 6494509v.4
